UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

JUDE E. OZUZU
Case No. 1:19-CV-3783(AMD)

Plaintiff,

-against- ORDER TO SHOW CAUSE
WITH TEMPORARY

' GREENPOINT MORTGAGE FUNDING, CAPITAL RESTRAINING ORDER

ONE, (USA) NA, VFC PARTNERS 26, LLC, FIRST

CITY SERVICING CORPORATION, BNH CALEB

14, LLC R.B, DIFFENDERFFER, JEFFREY

M. JULIANE, STEPHEN DAMORE, KATHY

MCNAIR, DWAIN MOSS, STEVE HACKEL,

HARRY ZUBLI, KNOWN AND UNKNOWN

CO-CONSPIATORS

Defendants.
x

 

Upon the annexed Affirmation of Randy M. Kornfeld, Esq., dated November 29, 2019,
together with the exhibits annexed thereto, and the accompanying Memorandum of Law in
support of the Order to Show Cause, and upon all prior proceedings heretofore had herein, and
for good cause appearing therefore, it is hereby

ORDERED, that the Defendants show cause before the Honorable Ann M. Donnelly,
United States District Judge at the United States courthouse for the Eastern District of New
York, located at 225 Cadman Plaza East, Brooklyn, New York 11201 in courtroom ,

on the day of , 2012 at or as soon as counsel may be heard, why an

 

order should not be issued, pursuant to Rule 65 of the Federal Rules of Civil Procedure,
enjoining and restraining defendant BNH Caleb, its attorneys, agents and assigns from

proceeding with the action entitled “BNH CALEB 14, LLC v. JUDE E. OZUZU, et al.” Index no.
505322/2016, now pending in the Supreme Court of the State of New York, County of Kings,
pending the adjudication of the above-captioned litigation, and it is further

ORDERED, pending the hearing of the within order to show cause, BNH CALEB 14,
LLC, its attorneys, agents and assigns, including Gregory Laspina, Esq., Referee, be restrained
and enjoined from proceeding with the sale scheduled for December 5, 2019 at 2:30 pm of the
premises known as 2846 West 36" Street, Brooklyn, New York 11224 (Block: 7004; Lot:26),
and it is further

ORDERED, that answering papers, if any, by any party shall be electronically filed with
the Court on or before son December____, 2019; and it is further

ORDERED that service upon all parties appearing in this action of a copy this Order to
Show Cause and the papers upon which it is based on or before , 2019 by
overnight mail to all parties via their counsel at the address set forth on the Court’s ECF Docket
Page, be deemed good and sufficient service.

Dated: New York, New York
December , 2012

 

United States District Judge
